Citation Nr: 0328966	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran served on active duty from July 1954 to August 
1975.  He died in February 1997, and his surviving spouse is 
the appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Oakland, California.  The RO, in pertinent part, denied 
entitlement to service connection for cause of death and for 
DIC under the provisions of 38 U.S.C.A. § 1318.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to her claims and to ensure 
full compliance with due process requirements, requires a 
remand in this matter.  

The Board notes that prior to his death, the veteran filed a 
claim of entitlement to service connection for heart disease 
in November 2001, and listed treatment therefor at facilities 
named Seton Hospital and Breckinridge.  The RO attempted to 
obtain these records and received a response from Seton 
Medical Center addressed to "Claims Department" stating 
that the patient financial services was unable to locate the 
veteran in its system and requested that the request be 
resubmitted with the patient account number.  In April 2001 a 
response was sent to the RO from Brackenridge Hospital 
indicating there were no records on the patient.

Of record is a January 2001 letter from a private 
cardiologist David Morris, MD, who stated that it was 
possible that the stress related to military combat in 
Southeast Asia may well have been an early contributing 
factor to the veteran's disease process.  This letter also 
suggested that the RO contact his office if further clinical 
information were needed.  

The veteran died before another attempt was made to obtain 
the records from Seton Medical Center and another attempt was 
never made thereafter.  His death certificate reflects that 
the immediate cause of death was ischemic cardiopathy with an 
underlying cause of coronary artery disease.  

The RO obtained a medical opinion regarding the cause of 
death in which the examiner stated that he had reviewed the 
veteran's death certificate and the January 2001 medical 
opinion, but indicated that there were no other pertinent 
records for review and that the evidence was insufficient to 
render a medical opinion without resorting to speculation.  

The Board finds that another attempt should be made to obtain 
the Seton Hospital records.  Furthermore, it appears that no 
attempt to obtain the terminal hospital records has been 
made.  Another claims file review is indicated, not only to 
provide an opinion as to the cause of death but also to 
address whether there is evidence that the veteran was 
totally disabled by a service-connected disability 10 years 
prior to his death.  See 38 U.S.C.A. § 1318.  

Finally, the Board notes that in May 2003 the RO sent the 
veteran a notification letter specifically advising the 
appellant about the VCAA regarding the enumerated issues on 
appeal pursuant to Quartuccio.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for Veterans Claims (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claims and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.



3.  The BVA AMC should attempt to obtain 
all records for the veteran's terminal 
period of hospitalization.  It should 
also make a final attempt to obtain all 
records of treatment for the veteran from 
Seton Medical Center.  Finally, the BVA 
AMC should contact David Morris, MD, and 
request that all records of treatment for 
the veteran be provided.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
must notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the claims file should be 
returned to the examiner who conducted 
the October 2001 claims file review.  If 
this examiner is no longer available, the 
claims file and a separate copy of this 
remand should be forwarded to another 
appropriate medical specialist.  The 
physician(s) should review the claims 
file, with special attention to the 
service medical records, the January 2001 
medical opinion, the death certificate 
and any additional records obtained.  




Following review of the claims file, the 
examiner should provide an opinion as to 
whether the veteran's death was caused by 
a disease that was caused or aggravated 
by service or any incident in service.  

The examiner should also provide an 
opinion as to whether the evidence 
indicates that the veteran was totally 
disabled by a service-connected 
disability and if so, how long the total 
disability existed prior to the veteran's 
death.

The report of the examination should 
include a complete rationale for all 
opinions expressed and conclusions 
reached.  If any opinion cannot be made 
without resorting to speculation, the 
examiner should so state.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for cause of death and 
to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the January 2003 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the VBA 
AMC.


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


